DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, in combination with applicant’s amendments, filed October 8, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s amendments overcome the prior objections to the abstract and specification.  The objections are withdrawn.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for monitoring time-dependent properties of light during scanning swept-source optical coherence tomography (OCT), the method comprising, among other essential elements, wherein the at least one electric monitor signal and the electric OCT signal are routed to an AD converter using an electronic switch, and are AD-converted in alternating sequence, in each case equidistantly in time, to form a single digital data stream comprising time segments each having only one of the AD- converted signals, wherein a set of sweeps from which the at least one electric monitor signal is derived is smaller than a set of sweeps from which the electric OCT signal is derived, in combination with the rest of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877